Goodenow, J.
The case finds that Mrs. Kavenagh had her settlement in the town of Brewer, by derivation from her father. On the 16th of March, 1851, she being then more than 21 years of age, married her present husband, Andrew Kavenagh, he being an unnaturalized foreigner, having no settlement in this State.
Immediately after their intermarriage they removed into that part of Brewer, now Holden, where they continued to reside until the spring of the year 1855, and until after the incorporation of Holden, on the 13th of April, 1852, which was composed of the easterly part of the town of Brewer.
A married woman shall always follow and have the settlement of her husband, if he have any within this State; otherwise, her own at the time of marriage, if she then had "any, shall not be lost or suspended by the marriage.
Mrs. Kavenagh was residing in that part of Brewer which was incorporated as the town of Holden, and had a settlement there at the time of the incorporation. By operation of law her settlement was transferred from Brewer to Hoi*467den; and her two children follow and have her settlement, their father having none within the State.
According to the agreement of the parties—
A nonsuit must be entered. — Costs for defendants.
Tenney, C. J., and Hathaway, Appleton, and May, J. J., concurred.